 

vans. 100-H0-+ CASH EA Of 001 75- WIRY DES HEHE TERN a0 Nolen Berrkevonad ue etasbsehid

I

aspne NOD JOLYSIG soqe1g powuy)
dNSTV WVITIM

 

1zoz‘ Aqenuer :poyeq

‘GaAWAGUO OS ST LI

“IZOT “ST Arenues s10Joq 10 UO Jaltg Moy} spy [feys forty oyL, —“T
‘payuess st UOT}eGOId JO SUOTIIPUOD 91 BSNBd MOYS 0} Iap1O

§ INOZD oY} 0} ssuOdsai UT JoLIg a[If 0} SARI] IO IOTWTY Jo UONOWL SY,
:CAVACNO SI BUIMOTI[OT OU} “UOSTON “V 9UdH pure ereuuRD

XOTY sisuOTeg Jo sanbo1 sy} 7 JNOD dy} d10Joq SUTMIOD JOyeUI STY TL,

 

dnjsy weiy[iAy ‘UoH :ospne
‘yuepudjoqd

[ILLZL°ON LNAIAINIOA!] ‘*ANVdNOO
NOLLVdOUd AO SNOLLIGNOO Fu ORLLOATA ANV SVD OIIOVd
ASNVO MOHS OL WAGUO S.LWNOD
FHL OL ASNOdSAY NI Aa ATA "A
OL FAVAT HOH IODNV AO NOILLOW
ONLLNVYDS WAaUO IdaSOdOud| Jpyurey

VHMN-SLIO0-YO-PI “ON 988) ‘VORIAINV JO SALV.LS GALINA

 

VINYOALTV) AO LORLLSIG NYA LYON AHL YO
LYN0)0 LORLLSIG SALVIS G(aLINA

 

 
